Citation Nr: 1455363	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  09-03 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota



THE ISSUE

Entitlement to service connection for low back disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Young, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from August 1959 to September 1963.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  Jurisdiction of the case has since been transferred to the RO in Sioux Falls, South Dakota.  In March 2011 a Veterans Law Judge other than the undersigned remanded the case for development.  In December 2014 correspondence the Veteran withdrew his request for a hearing before a decision review officer at the RO.  The case has now been assigned to the undersigned.


FINDING OF FACT

The Veteran's low back injury in service was acute and resolved without residual pathology; a chronic low back disability was not manifested in service; arthritis of the low back was not manifested in the first year following the Veteran's discharge from active duty; and his current low back disability is not shown to be related to his service.  


CONCLUSION OF LAW

Service connection for low back disability is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in October 2007, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records are associated with the record.  The Veteran reported additional VA treatment at the Sioux Falls VA Medical Center (MC) in 1970.  In October 2007 the RO requested treatment records from that facility, and was advised that the Veteran's records were forwarded to a facility in Roseburg Oregon in June 1976.  A request for the records to that facility produced a response that there were no such records located there.  In June 2008 the Veteran notified the RO that his records were at the Phoenix, Arizona VAMC.  In July 2008 the Phoenix VAMC indicated they had no records pertaining to treatment of the Veteran for back disability.  The AOJ arranged for a VA examination in September 2011.  The Board finds the report of that examination adequate for rating purposes as it reflects familiarity with the Veteran's medical history and the opinion offered is accompanied by adequate explanation of rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  To substantiate a claim of service connection, there must be evidence of:  A current claimed disability for which service connection is sought; an incurrence or aggravation of a disease or injury in service; and a causal relationship between the claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic diseases (to include arthritis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 137; 38 C.F.R. §§  3.307, 3.309(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran contends that while he was on active duty in 1961, he fell and sustained a back injury and was placed on light duty.  He claims that he has had chronic back pain ever since.  

The Veteran's STRs include a December 1960 record showing he was seen for complaints of back pain; examination of the back at the time was negative.  A June 1962 STR shows he was seen with a complaint of back pain after he slipped and fell while running in stockade.  He related that he injures his low back all the time, especially with movement.  The diagnosis was sacral strain.  A June 1962 X-ray report notes the Veteran slipped while running and landed on his "rump", which was painful; no significant abnormality was shown.  In February 1963, the Veteran was seen with a complaint of back muscle spasms; he stated he fell and injured his back while in the stockade several months prior.  On examination there was no spasm; there was full range of motion; there was no point tenderness; no disability was found.  On September 1963 service separation examination, the spine was normal on clinical evaluation; the veteran reported he had no swollen or painful joints, and no bone, joint, or other deformity.  He stated, "I am in good health".

In June 1988 the veteran was hit by a car and sustained tibia fractures.  X-rays of the lumbar spine at the time found a minimal contour irregularity at L2 felt to be degenerative in nature.  A March 2011 VA primary care treatment report notes he reported symptoms of chronic low back pain, joint pain, and joint stiffness.  The diagnosis was chronic low back pain.  A March 2011 MRI [magnetic resonance imaging] of the lumbar spine revealed stable disk bulges at L3-4 and L5-5. 

On September 2011 VA spine examination (pursuant to the Board's remand), the diagnosis was degenerative arthritis of the lumbar spine.  The examiner opined that the Veteran's back disability was less likely than not incurred in or caused by the claimed injury, event, or illness in service.  The examiner explained that although the Veteran alleges his back complaints following an injury from a fall in service had not resolved, such allegation was inconsistent with the record, which shows he did not have back pathology or complaints on separation.  Further, in 1988 he sustained bilateral tibial fractures, and developed osteomyelitis which led to a left below the knee amputation, which has caused the majority of his disability.  The examiner observed that a 1988 private treatment record notes minimal contour irregularity at L2 felt to be degenerative in nature, which developed years after his period of active service, and could easily be explained by the normal aging degenerative process.  The examiner cited to there being no reports of low back care from 1963 to 1988.  

On review of the record summarized above, the Board finds that although the Veteran sustained a back injury in service, the related complaints were acute and resolved with no residual pathology (as reflected by the normal service separation examination, and the absence of any objective evidence of postservice continuity of complaints).  As there is also no evidence that arthritis of the lumbar spine was manifested in the first postservice year,  service connection for a low back disability on the basis that it became manifest in service and persisted, or on a presumptive basis (for lumbar arthritis as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.

Whether or not a current back disability (such as arthritis) may be related to a remote injury in service in the absence of documentation of chronic pathology in service or continuity of complaints since is a medical question (beyond the scope of lay observation).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is no competent (medical) evidence in the record that relates the Veteran's degenerative arthritis of the lumbar spine to his service/injury therein.  The 1988 MRI and VA treatment records only note the presence of back pathology; they do not relate it to the Veteran's service.  The only medical opinion in the record that directly addresses the matter of a nexus between the Veteran's current low back disability and his service is in the report of the September 2011 VA examination, when the examiner opined that the Veteran's low back disabiltiy is less likely than not related to an injury in service.  The examiner expressed familiarity with the history of the disability, and explained the rationale for the opinion, citing to factual data, including the absence of follow-up in service, normal findings on service separation, and no documentation of postservice continuity.  He identified other likely etiological factors for the disability, including a postservice injury resulting ultimately in an amputation of a lower extremity (and its effect on the low back), as well as the aging process.  The opinion is probative evidence in this matter; and because there is no competent evidence to the contrary, it is persuasive.

The Veteran's own statements relating his low back disability to injury in service are not competent evidence.  His reports of continuous back complaints since the injury in service, are self-serving, and inconsistent with contemporaneous data, and are not credible.  In the absence of continuity of complaints following an injury in service, the matter of a nexus between the current disability and an injury in service is a medical question, as noted above.  The Veteran is a layperson, and does not provide rationale (other than the accounts of continuity, which the Board has rejected as not credible), and does not cite to any supporting medical opinion or medical literature.  Therefore, his opinion lacks probative value.  Notably, a lengthy interval between service and the initial postservice documentation of the disability for which service connection is sought (here, approximately 25 years) is, of itself, a factor weighing against a finding of service connection.  [Although the Veteran has alleged being seen by VA for low back complaints soon after separation from service, reports of any such treatment have not been found.]  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against this claim, and that the appeal seeking service connection for a low back disability must be denied.


ORDER

Service connection for low back disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


